Determination unanimously confirmed and petition dismissed, without costs. Memorandum: The complaint filed with the State Division of Human Rights alleges discrimination in employment on account of sex. We find that the investigation *787conducted by the Division was sufficient and that its determination of no probable cause has a rational basis in the record (see, State Div. of Human Rights v County of Erie, 107 AD2d 1042; State Div. of Human Rights v Stanmor Liq. Co., 107 AD2d 1056; see also, Matter of Totem Taxi v New York State Human Rights Appeal Bd., 65 NY2d 300). (Proceeding pursuant to Executive Law § 298.) Present — Callahan, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.